Citation Nr: 1637934	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-18 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to September 6, 2012.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, from September 6, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1996 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which continued a 10 percent rating for degenerative disc disease of the lumbar spine.  Jurisdiction was subsequently transferred to the RO in Los Angeles, California.

During the course of the Veteran's appeal, the RO awarded an increased 20 percent rating for degenerative disc disease of the lumbar spine, effective September 6, 2012.  As higher ratings for the disability are available prior to and from this date, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

While the Veteran initially requested a Board hearing on his VA Form 9, Appeal to the Board, he subsequently withdrew his request in a February 2016 written statement.

The record reflects that the Veteran submitted a notice of disagreement in June 2016 with respect to the recently denied claims for service connection for tinea versicolor, Bell's palsy, Lyme disease, a right ankle disability, chronic fatigue syndrome, hypertension, irritable bowel syndrome, joint pains, sleep disturbances, and fibromyalgia.  See 38 C.F.R. § 20.201.  VBMS and the VA's Veterans Appeals Control and Locator System (VACOLS) indicate that the RO has already acknowledged the NOD and that the RO is continuing to work on that matter.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, those particular claims remain under the jurisdiction of the RO at this time.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issue of entitlement to a rating greater than 20 percent for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the time period prior to September 6, 2012, the Veteran's lumbar spine disability more nearly approximated limitation of motion of less than 60 degrees when considering functional impairment on use and during flares of disability.


CONCLUSION OF LAW

The criteria for a 20 percent for degenerative disc disease of the lumbar spine, prior to September 6, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. § 3.159 (2015).  As addressed below, the Board finds sufficient evidence of record to warrant an increased award of benefits but finds that further evidentiary development is required.  As no adverse or final determination is being made, there is no need to discuss VCAA compliance at this time.  

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, the Veteran's lumbar spine disability has been awarded a staged rating, and thus the Board will address the propriety of the rating at each stage.

The Veteran's degenerative disc disease of the lumbar spine is rated as 10 and 20 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  He contends that he is entitled to an increased rating for this disability.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

On VA QTC examination in August 2007, the Veteran reported that he had been diagnosed with lumbar spine degenerative disc disease.  He endorsed symptoms of stiffness with movement and pain.  The pain occurred constantly and travelled to the legs.  The pain was squeezing, aching, and sharp in nature.  He rated his pain level as a 9 on a scale to 10.  The pain could be elicited by physical activity, and was relieved with rest and medication - Motrin.  At the time of pain, he could function with medication.  He stated that his spine condition did not cause incapacitation.  Functional impairment included difficulty with bending.

Objectively, the Veteran's posture and gait were within normal limits.  He did not require an assistive device for ambulation.  The examination revealed no evidence of radiating pain on movement.  Muscle spasms were absent.  There was tenderness noted on examination with palpation over the lumbar spinous processes.  Straight leg raising test was negative bilaterally.  There was no ankylosis of the lumbar spine.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.

Range of motion testing revealed flexion to 90 degrees extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.

The joint function of the spine was additionally limited by pain after repetitive use. It was not limited by fatigue, weakness, lack of endurance, or incoordination.  There was no additional limitation on motion in degree.  

Neurologically, there was sensory deficit of the left anterior lower thigh, left medial leg, left dorsal foot, and left lateral foot.  Lower extremity reflexes were 2+ for both legs.  He indicated that the most likely peripheral nerve was the sciatic nerve.  The examiner commented that intervertebral disc syndrome did not cause any bowel, bladder or erectile dysfunction.  X-ray showed degenerative arthritis.

The examiner diagnosed intervertebral disc syndrome with degenerative arthritis changes, with left peripheral nerve involvement.  The subjective factors were stiffness and pain.  The objective factors were tenderness, pain elicited at the endpoints of range of motion, sensory dysfunction of the left L3-S1 nerve root distribution, and the radiologic findings.

A July 2008 private treatment report from Beaver Medical Group notes that the Veteran was concerned about his chronic low back problems.  He endorsed worsening pain as well as numbness and tingling down both legs.  He had no bladder or bowel incontinence.  Objectively, there was tenderness to palpation in the lower back, but straight leg raise test was negative.  Motor strength was adequate, and sensation was intact.  His pin prick sensation throughout the left was less than as compared to the right.  An assessment of chronic low back pain secondary to degenerative changes was indicated.  An MRI was requested to assess his radicular and neurological signs.  

Private lumbar spine x-ray dated in July 2008 revealed minimum degenerative disc changes at the L5-S1 intervertebral disc level, with no apparent interval worsening since the previous lumbar radiographic examination in August 2008.

An October 2008 treatment report from the Beaver Medical Group reflects that the Veteran presented for evaluation of his lower back.  He reported low back pain and numbness from his low back down into both legs.  He stated that, over the last few months, the left leg even went numb at rest from the mid-thigh down to the toes.  He denied any feelings of weakness in his legs, but indicated that he seemed to trip over his left foot quite often.  He denied any bowel or bladder problems.  He rated his pain a level of 5 on a scale to 10 at that time, although he stated that with any moderate activity or bending, the pain was usually a 9 on a scale to 10 then following day.

Upon examination, he was able to forward flex to 80 degrees, lateral bending was to 20 degrees, and extension was to 15 degrees.  He had positive lower lumbar and paraspinous tenderness on the left, and none on the right.  He had negative straight leg raise on the right as well as on the left.  Motor examination in the right lower extremity was 5/5 throughout.  Sensation was intact on the right in the L4-L5 and S1 dermatomes to light touch.  Left lower extremity motor strength was 5 out of 5.  Hip flexors were 4/5 with leg extension.  He had decreased sensation L4 along the instep.  He had intact L5and S1 sensation to light touch.  Patellar tendon reflexes were 2+, and Achilles tendon reflexes were 2+.  X-rays of his lumbar spine revealed L5-S1 disc space narrowing.  He was assessed with chronic low back pain with new onset lower extremity radiculopathy.

MRI of the lumbar spine dated in November 2008 revealed central disc protrusion and herniation L5-S1, and disc bulge and central disc protrusion at the L4-L5 level with left lateral protrusion. 

A November 2008 treatment report from the Beaver Medical Group reflects that the Veteran, who worked as a correction officer, presented with a 12-year history of low back pain radiating into the left leg.  He had pain across the lumbosacral area ranging from 4 to 7 on a scale to 10.  Pain was aggravated with activity, and the onset was usually several hours post activity.  Objectively, the Veteran had poor posture and stood with a right lumbar shift and a flexed thoracic spine.  He had decreased lumbar lordosis.  Left trunk side bed was to 15 degrees with pain on the left, and right side bend was to 28 degrees with pain on the left.  Flexion was to 27 degrees.  Lower extremity strength was slightly decreased, ranging from 3+ to 4-.  Straight leg raise on the left was 55, right was 75.  He had signs and symptoms of sacroiliac joint dysfunction and sacral dysfunction.  He was assessed with extended sacrum and right anterior torsion of the sacrum, and MRI revealed central disc protrusion and herniation L5-S1, and left lateral protrusion. 

Private chiropractic records dated in 2011 reflect that the Veteran underwent treatment for his low back pain as well as various other joint symptoms.

On VA treatment in March 2011, the Veteran reported worsening back pain, and discussed an episode 2 weeks prior during which he could not get out of bed.  He could not straighten his back and walking was excruciating.  He was off work for 2 weeks.  He denied any symptoms of urinary or bowel incontinence or saddle anesthesia.  He saw a chiropractor, who adjusted him, and this helped significantly.  He requested a TENS unit.  On examination, the back was tender to palpation over the paravertebral muscles of the lumbar spine.  He had good extension, flexion, and rotation.  Motor examination revealed 4/5 strength in the left lower extremity.  He was assessed with chronic back pain with lumbar radiculopathy affected the left lower extremity strength.

An April 2011 VA MRI of the lumbar spine revealed mild to moderate degenerative change with desiccation of L4-6 and L5-S1 discs, worse in L5-S1.  The bilateral neuroforamina were unremarkable.  There was a 4-5 millimeter focal protrusion or herniation of L5-S1 and a 3-4 millimeter bulging annulus of L5-S1 and 3 millimeter bulging annulus of L4-5.  X-ray revealed mild degenerative change, L5-S1.

In a November 2011 statement, the Veteran expressed that he was entitled to a higher rating for his lumbar spine disability, noting that he was receiving cortisone injections for his lumbar pain.  He was also going to physical therapy three times a week and seeing a private chiropractor.  He used a back brace and pain management ointment.  He took Motrin 3 times a day.  He reported that his range of motion had decreased since his last VA examination, and he was in constant pain.  He noted that he had been diagnosed with mild increase in dorsal kyphosis in 1994, and that he had undergone epidural injections to obtain relief from back pain.

A November 2011 VA pain consult reflects that the Veteran complained of low back pain and left leg pain over the posterior thigh and calf to the ankle.  The pains were improved by use of a TENS unit, and aggravate by activity and walking.  Objectively, there was tenderness to palpation over the lumbosacral junction, tenderness to palpation over the sciatic notch, pain on flexion, and minimal pain on extension.  There was hypoesthesia over the left posterior thigh and calf.  He was assessed with lumbar disc herniation at L5/S1 and lumbar radiculopathy of the left leg.

On VA examination in September 2012, the Veteran endorsed continued back pain.  He used corticosteroid injections, Motrin, and Vicodin to control his pain.  He endorsed flare-ups, and noted two occasions when the pain flared up and it took him about 30 minutes to walk across a room.  The pain was severe and he could not do anything, and he had to go to the doctor for pain medication.

Range of motion testing revealed forward flexion to 70 degrees with pain at the endpoint of range of motion.  Extension was to 20 degrees with pain at 15 degrees.  Right and left lateral flexion were to 30 degrees with no objective evidence of pain.  Right and left lateral rotation were each to 30 degrees with no objective evidence of pain.  Upon repetitive range of motion testing, range of motion remained unchanged in all planes.  Functional impairment on repetitive use included less movement than normal and pain on movement.

The examiner noted that the Veteran had localized tenderness or pain to palpation for the joints and/or soft tissues of the thoracolumbar spine.  He had guarding or muscle spasm severe enough to be responsible for an abnormal gait.

Neurologically, muscle strength testing of the lower extremities yielded normal findings with no muscle atrophy.  Reflexes were normal in the lower extremities, and a sensory examination was also normal.  Straight leg raising test was negative on the right and positive on the left.  The examiner noted signs of symptoms of radiculopathy on the left, including moderate numbness and paresthesias, but no signs or symptoms on the right.  She noted moderate involvement of the left sciatic nerve.  He did not have any other neurologic abnormalities or findings related to the thoracolumbar spine.

The examiner indicated that the Veteran did have intervertebral disc syndrome which was productive of at least 1 week but less than 2 weeks of incapacitating episodes over the last 12 months.  He used a back brace.

The examiner diagnosed back sprain and herniated disc, and noted that the disability did not impact his ability to work.

A September 2012 report from Dr. L. of the Christian Family Chiropractic Center notes that the Veteran was first treated there in January 2011, at which time he complained of low back pain, legs and toes tingling, tight shoulders, and headaches.  Dr. L. noted that he had repeatedly found muscle spasms in his lumbar spine bilaterally from L1 through L5, which he rated +3-4 on a scale of +5/+5.  Because of these fairly severe muscle spasms, he usually needed to have cold laser therapy with muscle stimulation as well as hands-on full spin message in addition to precise spinal manipulative adjustments.  Dr. L. noted diagnoses of lumbago, sciatic, and somatic dysfunction of the lumbar region.  He also noted diagnoses related to the hip, pelvis, headaches, and cervical spine, finding that the resultant symptoms warranted at least a 50 percent permanent partial disability.

On VA treatment in September 2012, the Veteran continued to complain of intermittent low back pain.  He had some exacerbations of pain with excessive walking and sitting.  He was seeing an outside chiropractor as well as the VA pain clinic.  He was assessed with chronic back pain with disc herniation seen on MRI.  Medication and continued treatment through the pain clinic were recommended.

The Veteran also submitted a Disability Benefits Questionnaire completed by Dr. L., who noted that the Veteran presented for treatment in January 2011 with complaint of right low back pain, legs and toes tingling. With respect to flare-ups, Dr. L. reported that in the 16 times he had treated him since January 2011, the Veteran had reported that his thoracolumbar pain caused low back pain, tingling in the legs, and difficulty bending the right leg to put his shoes and socks on.  It also hurt to sit on the toilet.

Range of motion testing revealed flexion to 45 degrees with pain beginning at 20 degrees.  Extension was to 20 degrees with pain beginning at 5 degrees.  Lateral flexion and rotation were to 20 degrees with pain beginning at 10 degrees bilaterally.  The Veteran was able to perform repetitive testing, and all ranges of motion remained unchanged.  Additional functional loss on repetitive use included less movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  He had bilateral paraspinal erector spine muscle spasms L1-L5 on palpation.  He had guarding or muscle spasm severe enough to result in an abnormal spinal contour - reversed lordosis.

Muscle strength testing was full on the right and 1/5 for knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension on the left.  He did not have muscle atrophy.  Deep tendon reflexes were normal.  He had decreased sensation in the left foot/toes, but otherwise sensory examination was normal.  He had positive straight leg raising on the right.  Signs and symptoms due to radiculopathy included moderate pain, paresthesias, and numbness on the left, but not on the right.  He did not have any other signs or symptoms of radiculopathy.  Involvement of the left sciatic and femoral nerves was noted.  He had low back pain with a bowel movement.

The examiner noted that the Veteran had intervertebral disc syndrome, and it was responsible for at least 1 week but less than 2 weeks of incapacitating episodes during the past month.

Dr. L. diagnosed somatic dysfunction, lumbar area, lumbago, pelvic/hip subluxation, and sciatica.  He noted that the disability impacted the Veteran's ability to work, in that he had occasional (2 to 3 times per year) episodes of low back pain with sciatica and muscle spasms that required him to be off work for up to a week at a time.

An October 2012 VA treatment report reflects that the Veteran underwent lumbar epidural steroid injection for lumbar radiculopathy.

A May 2013 VA treatment report notes that the Veteran reported that his low back pain also radiated to the right lower extremity.

On VA treatment in July 2013, the Veteran underwent lumbar epidural steroid injection.  He reported continued low back pain radiating to the left lower extremity.  He was diagnosed with lumbar radiculopathy.

A June 2014 VA internal medicine report reflects that the Veteran requested replacement of his TENS unit for chronic low back pain.  He indicated that he used this treatment during flares of low back pain.

A July 2015 VA treatment report reflect the Veteran's report of chronic low back pain with bilateral lower extremity radiculopathy.  Objectively, there was no paraspinal tenderness.  Lower extremity strength and sensation were intact bilaterally.  A straight leg test was positive bilaterally.  He was assessed with chronic low back pain secondary to degenerative disc disease/degenerative joint disease.  He was prescribed medication for suspected bilateral lower extremity radiculopathy.

On VA treatment in September 2015, light touch and sharp/dull sensations were intact and equal bilaterally.  Deep tendon pulses were palpable and 2/4 bilaterally.  Muscle strength testing was 5/5.  

Here, the aforementioned evidence reflects that the Veteran's lumbar spine disability has been manifested by consistent symptoms of pain and limited range of motion.  The Veteran's range of motion findings have been variable but, prior to September 6, 2012, he had a recorded motion limitation to 27 degrees of forward flexion in November 2008 with many range of motion findings greater than 60 degrees.  When considering functional impairment on use and during flares of disability, in light of the objective evidence showing intervertebral disc syndrome with neurologic impairment, the Board finds that, for the time period prior to September 6, 2012, the Veteran's lumbar spine disability more nearly approximated limitation of motion of less than 60 degrees when considering functional impairment on use and during flares of disability.  38 C.F.R. §§ 4.7, 4.40 and 4.45.  Thus, a 20 percent rating is granted for the time period prior to September 6, 2012.

As addressed in the REMAND below, the Board defers further consideration pending additional development.


ORDER

A 20 percent rating for degenerative disc disease of the lumbar spine, prior to September 6, 2012, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

As to the issue of entitlement to a rating greater than 20 percent for degenerative disc disease of the lumbar spine, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The most recent VA examination report, dated September 2012, reveals that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the September 2012 VA examination is insufficient, and the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability.  

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include an evaluation of any neurologic impairments attributable to service-connected degenerative disc disease of the lumbar spine.  Additionally, the examiner must include range of motion testing in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


